Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Arguments
Applicant's arguments filed 4/18/22 have been fully considered but they are not persuasive.  In applicant’s arguments, applicant asserts that ‘[a]s recognized by the office, Cameron does not disclose or suggest applying an electrical therapy signal having a frequency from 2,500 Hz to 100,000 to treat low back and/or leg pain’.  The examiner (office) makes no such recognition.  No art was applied to claims 54,55, based on their dependence on claim 53, which also had no art applied thereto.  Similarly, no art was applied to claims 63,64 based on their dependence on claim 62, which also had no art applied thereto.  

Claim Rejections - 35 USC § 112
Claim 54,55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 54,55 set forth that the signals are delivered to address low back and leg pain.  However, such is already claimed in claim 51, from which claims 54,55 ultimately depend from, making the claims redundant.




Claim Rejections - 35 USC § 103
Claim 51,57,58,74 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cameron et al (2007/0060954).
51. (Currently Amended) A method for alleviating a patient's pain, without
relying on paresthesia or tingling to mask the patient's sensation of the pain, comprising:
programming an implanted signal generator to generate and deliver an electrical
therapy signal to a target location in the patient's spinal cord along the
patient's dorsal column and superior to the sacral region via at least one
electrode electrically coupled to the implanted signal generator and

implanted in the patient’s epidural space, (see at least figure 1b which shows an implanted stimulator and controller that allows programming of the stimulator, and at least ¶53.  Further, at least ¶34,69 teach electrodes in the epidural space, and at least ¶45,46 teach stimulating at the dorsal column, and at least ¶99,100 teach treating pain)
wherein the electrical therapy signal has a frequency from 2,500 Hz to 100,000 Hz, 
 (the frequency of stimulation can be from 1 Hz to 25000 Hz, ¶61. The frequency range of applicant is considered to be obvious over the frequency range of Cameron since there is substantial overlap between the ranges, and that 'the range of stimulation parameters may be greater or smaller depending on the particular patient needs and can be determined by the skilled artisan’, ¶92. "[W]here the general conditions of a Claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also, paresthesia need not be relied on to mask the patient’s sensation of pain, ¶96. It is Clear from Cameron that when spinal nervous tissue associated with the C1,C2,C3 cervical vertebral level is stimulated electrically using his device, paresthesia wears off after approximately thirty minutes, however stimulation is ongoing and the patient then experiences no paresthesia. Also, paresthesia (felt electrical stimulation of Cameron) can be expected to wear off over all frequencies of stimulation, 1 Hz-25000 Hz. For Cameron, there is a surprise that when spinal nervous tissue associated with the C1,C2,C3 levels are stimulated, the patient experiences pain relief without paresthesia, for any frequency between 1 Hz and 25000 Hz, ¶96.)
and wherein the electrical therapy signal is delivered to address low back and/or leg pain. (see at least ¶13 which teaches treating pain in the lower extremities, and at least ¶18 which teaches treating pain in the low back)

74. (New) A method for alleviating patient pain or discomfort, without relying
on paresthesia or tingling to mask the patient's sensation of the pain or discomfort,
comprising:
programming a signal generator to generate and deliver an electrical therapy
signal to the patient's spinal cord region via at least one electrode carried
by an implanted portion of a therapy system, 
wherein the at least one electrode is positioned in the patient's epidural space
proximate to the patient's spinal cord region and outside the patient's sacral
region, (see at least figures 1a, 1b which shows an implanted stimulator and controller that allows programming of the stimulator, and at least ¶52,53.  Further, at least ¶34,69 teach electrodes in the epidural space, and at least ¶99,100 teach treating pain)
wherein the electrical therapy signal has a frequency from 2,500 Hz to 100,000 Hz, 
(the frequency of stimulation can be from 1 Hz to 25000 Hz, ¶61. The frequency range of applicant is considered to be obvious over the frequency range of Cameron since there is substantial overlap between the ranges, and that 'the range of stimulation parameters may be greater or smaller depending on the particular patient needs and can be determined by the skilled artisan’, ¶92. "[W]here the general conditions of a Claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also, paresthesia need not be relied on to mask the patient’s sensation of pain, ¶96. It is Clear from Cameron that when spinal nervous tissue associated with the C1,C2,C3 cervical vertebral level is stimulated electrically using his device, paresthesia wears off after approximately thirty minutes, however stimulation is ongoing and the patient then experiences no paresthesia. Also, paresthesia (felt electrical stimulation of Cameron) can be expected to wear off over all frequencies of stimulation, 1 Hz-25000 Hz. For Cameron, there is a surprise that when spinal nervous tissue associated with the C1,C2,C3 levels are stimulated, the patient experiences pain relief without paresthesia, for any frequency between 1 Hz and 25000 Hz, ¶96.)
wherein the electrical therapy signal is delivered to address low back pain and/or
leg pain.  (see at least ¶13 which teaches treating pain in the lower extremities, and at least ¶18 which teaches treating pain in the low back)


Re claims 57,58, see office action of 9/20/21.


Claim 52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cameron et al (2007/0060954) and Knudson et al (2007/0073354).
See office action of 9/20/21.


Claim 56,59,60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cameron et al (2007/0060954) and Bradley (WO 2007/117232)
See office action of 9/20/21.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 51-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over certain claims of U.S. Patents: 8,396,559; 8,359,103; 8,359,102; 8,355,792; 8,209,021; 8,170,675; 8,428,748; 8,694,109; 8,718,781; 8,694,108; 8,423,147. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are considered to be a mere obvious broadening/variant of the claims of the patents.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792